UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4117
FARNARDO MANCHINI DUPONT,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Rock Hill.
             Cameron McGowan Currie, District Judge.
                             (CR-00-742)

                      Submitted: July 25, 2002

                      Decided: August 2, 2002

    Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Debra Y. Chapman, DEBRA Y. CHAPMAN, P.A., Columbia, South
Carolina, for Appellant. Marshall Prince, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. DUPONT
                              OPINION

PER CURIAM:

   Farnardo M. Dupont appeals from his conviction and seventy-
month sentence imposed following his guilty plea to armed bank rob-
bery in violation of 18 U.S.C.A. §§ 2113(a), (d) (West 2000).
Dupont’s counsel filed a brief pursuant to Anders v. California, 386
U.S. 738, 744 (1967), stating that there were no meritorious issues for
appeal, but addressing the possibility that Dupont’s guilty plea was
not knowingly and voluntarily entered. Dupont was informed of his
right to file a pro se brief, but has not done so. Because our review
of the record discloses no reversible error, we affirm Dupont’s con-
viction and sentence.

   We find that Dupont’s guilty plea was knowingly and voluntarily
entered after a thorough hearing pursuant to Fed. R. Crim. P. 11.
Dupont was properly advised as to his rights, the offense charged, and
the maximum sentence for the offense. The court also determined that
there was an independent factual basis for the plea and that the plea
was not coerced or influenced by any promises. See North Carolina
v. Alford, 400 U.S. 25, 31 (1970); United States v. DeFusco, 949 F.2d
114, 119-20 (4th Cir. 1991).

   We also find that the district court properly computed Dupont’s
offense level and criminal history category and correctly determined
the applicable guideline range of seventy to eighty-seven months. The
court’s imposition of a sentence within the properly calculated range
is not reviewable. United States v. Jones, 18 F.3d 1145, 1151 (4th Cir.
1994).

   As required by Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm
Dupont’s conviction and sentence. This court requires that counsel
inform her client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client. We dispense with oral argument because the
                      UNITED STATES v. DUPONT                      3
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                        AFFIRMED